 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 1 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MKRTICH M. YEPREMIAN

“Petitioner |
Vv - | . , | | Case No.: 15-CR-346S
UNITED STATES OF AMERICA |

Respondent:

MEMORANDUM OF LAW IN SUPPORT OF
| PETITIONER'S 28 U.S.C. § 2255 PETITION

Petitioner Mkrtich M. Yepremian hereby files his memorandum in

support of his 28 U.S.C. § 2255 Motion.

ae

Respectfully Submitted,

Mkrtich Yepremian
Petitioner
 

Case 4:15-cr-00346 - Document 569 Filed on 03/25/19 in TXSD Page 2 of 27

TABLE-OF CONTENTS
" DESCRIPTION . : | 7 PAGE _

TABLE OF AUTHORITIES . ii

MEMORANDUM OF LAW IN SUPPORT OF PETITIONER! S § 2255

I. | JURISDICTION 1
II. JUDICIAL REQUEST 1
III. STANDARD OF REVIEW . 2
| A. EFFECTIVE ASSISTANCE OF COUNSEL 3
B. TO PROVE INEFFECTIVE ASSISTANCE OF COUNSEL 3

C. PERFORMANCE PRONG 3

D. PREJUDICE PRONG 4

IV. INTRODUCTION - HISTORY 4
. A. MEDICAL BUSINESSES 4
B. GOVERNMENT INVESTIGATION . oS _ 7

V. ARGUMENT | ae . 10
GROUND NUMBER I - IMPROPER LOSS CALCULATION 10

- A. OUTRAGEOUS GOVERNMENT CONDUCT . 10

B. DUE PROCESS : , — 11

C. SENTENCING FACTOR MANIPULATION . oO 13

D. . SUMMARY OF GROUND I | 15
GROUND NUMBER II - IMPROPER RESTITUTION ORDER 17

_A, THE GOVERNMENT WAS NOT A VICTIM 17

_B. SUMMARY OF GROUND II | | 19

VI. CONCLUSION _ | | 20
VII. DOCUMENT REFERENCE PAGE . . oe oe 21

VIII EXHIBIT REFERENCE PAGE , 22
 

. Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 3 of 27

- ‘TABLE OF AUTHORITIES

' DESCRIPTION

FEDERAL CASE LAW
Haines v. Kerner.
404 U.S. 519, 520 (1972) -
Erickson v. Pardus | |
/ 851 U.S. 89, 94 (2007)
‘Martinez v. Ryan a
(U.S. No. 10-1001, 3/20/12

‘Halbert v. Michigan .

 

545 U.S. 605 ~ 619 (2005)
Nix v. Whiteside | |
ATS U.S. 157, 175 (1986)
United States Ve Cronic
466 U.S. 648, 654. (1984)
Strickland v. Washington
. 406 U.S. 688, 690, 692 (1984)
406 U.S. 686, 690, 693, 694 (1984)

Williams v. Taylor

 

529 U.S. 362 (2000)
Bell v. Cone
533 U.S. 685 (2002)
.CF. Woodford v. Visciotti

537 U.S. 19 (2002)

ii

PAGE
 

Case 4:15-cr-00346 Document 569 Filed on-03/25/19 in TXSD Page 4 of 27

TABLE OF AUTHORITIES

 

‘DESCRIPTION st. oe . | . PAGE

FEDERAL CASE LAW

United States v. Sanchez (Eleventh Circuit)

 

138 F.341413 0” | | 10

138 F.3d 1413. | oo ad
138 F.3d 1410, 1413 7 "43
138 F.3d 1410, 1414 . 4

 

United States v. Haimowitz-(Eleventh Circuit)
725 F.2a 1561, 1577 : 11
United States v. Sanchez-Berrios (First Circuit) .

424 F.3d 65, 78, 79 | . | 11

 

United States v. Barbour (First Circuit)

393 F.3d 82, 86 | co a uu

 

Mistretta v. United States

488 U.S. 361, 109 S. Ct. 647 (1989) | - . - 42

 

United States v. Ngo (Fifth Circuit)
LEXIS 76181 =  ——- | . | 12
LEXIS 76181 | oe | : 14

United States v. Richardson (Fifth Circuit)

 

925 F.2d 112 . 7 | 12
925 F.2d 112, 117 - 118 © . : 13
United States v. Connell (First Circuit) | .

960 F.2a 191, 194 | , - - 13
960 F.2d 191, 196. . a 15

 

United States v. Tremeling (Fifth Circuit)
“43 F.3d 148, 151 | 7 | 13

iid
| Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 5 of 27

’ DESCRIPTION.

-FEDERAL CASE LAW

United States Ve
309 F.3d 294,

United States Ve Ciszkowski. (Eleventh Circuit)

‘TABLE OF AUTHORITIES.

Snow (Fifth Circuit)

295.

492 F. 34. 1266, 1270

United States Ve

(25 F.3d 25,
25 F.3d 33
25 F.3d 34,

Ratlift v. United States (Sixth Circuit)

Gibbens (First Circuit)

32

35

999 F.2d 1023, 1027

Title
Title

 

Title
Title
Title

U.S. CODE

28
28
18

18
18

United States v.

907 F.2d 97,

U.S.C.

U.S.C.
U.S.C.
U.S.C.
U.S.C.

Gall v. United States (sixth Circuit)
21 F. 3a 107 [U.S. app. LEXIS 6869, at * 14]

Daddato (Seventh Circuit)

996 F. 2d. 903, 905

United States v. Salcedo-Lopez (Ninth Circuit)

98 _—

§ 2255
§ 2255
§§ 3663-3664

SS 3663-3664 (VWPA)
S§ 3663-3664 (VWPA)

iv

PAGE ©

14
16

17
18
19

17:

17

18°

18

17

"18

19°
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in. TXSD Page ‘6 of 27

TABLE OF AUTHORITIES

DESCRIPTION

U.S.S.G. (SENTENCING GUIDELINES)

U.S.S.G. § 2B1.1(b) (1) (K)
U.S.S.G. § 2B1.1(b) (7) (ii)
U.S.S.G. § 2B1.1(b) (1) (J & K)
-U.S.S.G. § 2B1.1(b) (7) (i & ii)
UNITED STATES CONSTITUTION

. Sixth Amendment

Fifth Amendment

- PAGE

16
16
20
20

13.
 

Case 4:15-cr-00346 ‘Document 569 Filed on 03/25/19 in TXSD Page 7 of 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

MKRTICH M. YEPREMIAN

Petitioner - L
Vv. , Case No.: 15-CR-346S
UNITED STATES OF AMERICA .
Respondant

MEMORANDUM OF LAW IN SUPPORT OF |
PETITIONER'S 28 U.S.C. § 2255 PETITION

COMES NOW, Mkrtich M. Yepremian (hereinafter defendant, peti-

tioner, or "Mkrtich") appearing Pro'Se and respectfully moves this

Honorable Court seeking to have his conviction and/or sentence va-

cated, set aside or corrected in the above cited criminal matter,

pursuant to 28 U.S.C. § 2255.

I: JURISDICTION

-This Honorable Court, being the Original Court of conviction .
and sentencing, jurisdiction is conferred in the language of 28
U.S.C. § 2255.

II: © JUDICIAL REQUEST

Due to the Pro'Se nature of this filing, Mkrtich respectfully
requests that this Honorable Court provide a less: stringent stan-
dard of review when examining petitioner's attempts at case citing,
rules, .procedures, and legal syntax. “See; Haines V. Kerner, 404 U.
S..519, 520 (1972); and Erickson V. Pardus, 551 U.S..89, 94 (2007).

For purposes of the Honorable Court's consideration, Mkrtich
 

‘Case 4:15-cr-00346° Document 569 Filed on 03/25/19 in TXSD Page 8 of 27

‘would respectfully further elaborate upon the principles reflected
_by the Supreme Court in its recent decision in Martinez v. Ryan,

(U.S. No. 10-1001, 3/20/12) with regards to Martich's attempts to

raise accurate, coherent, and precise claims in his initial § 2255

-filing. In Martinez, the Supreme Court observed that "[d]efendants

pursuing their first-tier...review are generally ill-equiped to re-"
present themselves" (quoting Halbert v. Michigan, 545.U.S. 605-617
(2005))... The Court went on to note that, "[w]ithout the ‘help of an
attorney, a prisoner will have difficulties vindicating a substan-~-
tial claim of ineffective assistance of counsel [in a collateral
proceeding] ."_ See; Halbert v. Michigan, Id. at 619. Furthermore,
the Court stated that, "[P]risoners, unlearned in the law, may not
comply with the. procedural rules or may misapprehend the substan-

tial details of federal constitutional law," and "while confined in

“prison, the prisoner is in no position to develop the evidentiary
basis for a claim of ineffective assistance. of counsel; which of-

ten turns on evidence outside the trial record." Id. The Court

continued its observation noting that, "[a] prisoner's inability

to present a claim of error is of particular concern when the claim

- is on of ineffective assistance of counsel" because "{t]he right to

effective counsel is a bedrock principle in this nation's justice
system." Id.
III: STANDARD OF REVIEW
Title 28 U.S.C. § 2255, is the primary means under which a
federal prisoner may collaterally attack the legality of his con-

viction or sentence. Therefore, Mkrtich presents his issues, claims.
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 9 of 27

and grounds in this forum.
A. EFFECTIVE ASSISTANCE OF COUNSEL
The Sixth Amendment provides that "[in] all criminal procedures
the’ accused shall enjoy the right: to have assistance of counsel for
his defense." See; U.S. Constitution, Amendment 6. A defendant: has.
the right not just to. counsel, but to "reasonable effective assis- .
tance of counsel. "See; Nix v. Whiteside, 475 U.S. 157, 175 (1986);
and United States v.Cronic, 446 U.S. 648, 654 (1984). |
iB. TO _ PROVE AN INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM
For a violation of the Sixth Amendment, a defendant must sat-
isfy the two prong test analysis éstablished in Strickland v. Wash- .
' ington, 466 U. S. 688 (1984). Under | Strickland, the defendant must
show that; (1) Counsel" s performance fell below an. “objective stan-
dard. of. reasonableness, and (2) the deficient performance prejudiced
the defendant. See; Strickland (1d.) at 692.
C. “PERFORMANCE PRONG ;
| To satisfy the first prong of the Strickland analysis, the pet-
itioner must show that counsel's performance was deficient. “[A]
convicted defendant making a claim of ineffective assistance of
counsel must identify the acts or ommissions of counsel that are al-
-leged not to have been the result of reasonable professional: judg-
ment". See; Strickland, Supra at 690 (Id.). Also see; CF. wil-
liams v. Taylor, 529 U.S. 362 (2000)... Deficient performance is.
one that falls "outside the wide range of professionally competent _
"assistance." See; Strickland,’ Supra at 690 (Id.).° Lastly, to es-

tablish deficient performance, the petitioner must show, that coun-
 

~ Case 4:15-cr-00346 Document 569. Filed on 03/25/19 in TXSD Page 10 of 27

sel's representation fell below an objective standard of reason-

ableness." See; Strickland, Supra, at 690 (Id.).

D. PREJUDICE PRONG

The second component of the Strickland test requires the peti-
tioner to demonstrate that he [the defendant]: was prejudiced as a
result of counsel's deficient performance. .See; Strickland, Supra,

at 690 (Id.). To prove prejudice, the petitioner must show "that —

. there is a reasonable probability that, but for counsel's unprofes-

sional errors, the results of the proceeding would have been dif-

ferent.". See; Strickland, Supra, at 694 ‘(Ia.); see also; Bell v.

Cone, 533 U.S. 685 (2002). A "reasonable probability" is one that

is sufficient to undermine the. outcome." See; Strickland, Supra,

at 693 (Id.); CF. Woodford v. Visciotti, 537 U.S.-19 (2002). Thus,

"a petitioner need not show counsel's deficient performance, more

likely than not, altered the outcome in this case; rather, he must

show only a [probability] sufficient to undermine confidence in the

- outcome. Finally, "(t]he benchmark for judging. any claim of inef-

fectiveness must’ be whether counsel's conduct so undermined the
proper functioning of the adversarial process that the trial can-
not be relied on as having produced a just result." Strickland
at 686 (Id.).

IV. INTRODUCTION - HISTORY

A. - MEDICAL BUSINESSES

In late 2007 Mkrtich opened Empire Clinical Laboratory (Em-.

pire) in Houston, Texas a facility designed to analyze blood and

urine samples. The laboratory accepted samples from doctors whose
- Case 4:15-cr-00346 Document 569 Filed on'03/25/19 in TXSD Page 11 of 27

‘patients paid cash or were insured through private insurance or

Medicare/Medicaid (Medicare). The laboratory staff was comprised

of a doctor, who was the medical director of the lab; phlebotomists

who drew blood samples from walk-in patients; lab technicians; lab
assistants; and various office support: personnel. Although incorp-
orated in 2007, the laboratory had no approved. Medicare payments

until 2008. In 2008 the Medicare billings were relatively moderate

totalling only $404,000, but by 2009 the laboratory billings had

ramped up to $1.5 million. Beginning in 2010 the amount of Medi-

care billings. from Empire were dramatically reduced. reflecting the
transfer of clinic related services to the clinics operated by

Mkrtich.— From 2008 through 2015, when Mkrtich was. arrested and

the laboratory was closed, the total amount alleged by the govern-
. ment to have been fraudulently billed by Empire to Medicare was

$6,228 million, and the amount of alleged fraudulent payments ‘From

Medicare totalled $5.086 million. See; Exhibit I.

Although the government claimed Empire was part of a grand
conspiracy to embezzle funds from Medicare, and included all of its
billings as part of the alleged Medicare loss, no individuals from
the Empire. staff were ever arrested or charged with misconduct.

In 2010 Mkrtich opened Mid-City Healthcare (Mid-City), a clinic
designed .to evaluate patients and determine whether follow up test-
ing or treatment should be performed based upon the. patient's medi-

cal complaints, vital signs and general well being. The staff was

comprised of a doctor, who was also the medical director; Phlebo- —

tomists; Ultra-Sound Technicians; Physician Assistants; Pulmonary
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 12 of 27

Specialists and office support personnel. Medical procedures,
testing and treatments performed by Mid-City staff included Ultra-

Sound analysis, EKG Evaluations, Pulmonary Assessments, requests

. for - lab work and.any other type of medical action deemed necessary

by the medical staff. Throughout 2010, Mid-City generated $1.430
million dollars of billings to Medicare but, due to billing dis+

putes and errors in paperwork, received payments of only $681,000

‘forcing the closure of the clinic.

' As was the.case with Empire, Mid-City was also included in

the same conspiracy fraud to embezzle Medicare funds although once

again, no individuals from Mid-City were ever implicated in any
fraudulent activity.

In 2011 Mkrtich opened a second clinic, Crawford Medical Ser-

vices (Crawford) which replaced the Mid- City operation that had been —

closed, as noted above. In an effort to conrect and avoid future

Medicare billing disputes, Mkrtich recruited a completely new staff

|. of doctors, technicians, medical assistants and office support per-

sonnell. Although opéned in 2011, only insignificant Medicare bil-
lings | were processed in the ‘first year of ‘business with only moder-
ate billings totalling $395,000 in 2012. — In 2013 and 2014 Crawford's
billings. totalled $1. 416 and $1. 314 respectively. |

In an effort to expand his business, Mkrtich opened Arca Medi-

cal Clinic (Arca) in 2012 in Conroe, Texas a stiall rural community

approximately forty-five miles horth of Houston. At the openning

of. this new clinic, Mkrtich transferred several personnel from the ©

Crawford clinic who were familiar with a clinic's operations and ©
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 13 of 27.

billing procedures. These employees were Dr. Ross, a full time
physician at Crawford, and Ann Rocha, Office Manager. Additional ©
Medical Technicians, a Physician's Assistant, Medical Assistants
and office :personnel were hired to support.the two individuals

who had been transferred from Crawford. The Conroe location,

where Arca was located, had a small population base and only mini-

- mal medical billings to Medicare (totalling $28,000) were processed

in 2012, with moderate billings of $233,000 and $373,000 in 2013

7 and 2014 respectively. In 2015 Arca was closed after processing

‘billings of only $155,000.

Finally, in late 2014 Mkrtich opened a fourth clinic, Care
Family Practice (Care) which operated for only a short period of

time before being closed by the government's Sting operation in

_ 2015. This:clinic was also located in Houston, Texas and generated ©

billings to Medicare totalling $940,000 in 2015.

B. GOVERNMENT INVESTIGATION - STING OPERATION

In January 2012 the government began a 'Sting Operation'

(Sting) involving Mkrtich and all of his médical facilities using

a Confidential Informant (CI), Robert Brodsky, who approached Mkr-

tich to discuss a variety of business transactions, medical proce-

dures and Medicare billing options, to include the ittegal use of

Marketers. Ultimately, Mkrtich agreed to use the marketers who
had been introduced by the CI who provided Mkrtich with individuals
(patients) who were eligible for Medicare services through the il-.

legal payment of kick-backs. Several months later, another govern-
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 14 of 27

ment CI, whose name was 'Bridget', also approached Mkrtich to dis-
cuss the use of Marketers and the illegal kick-back scheme first
introduced by Robert Brodsky. :

~All of the conversations initiated by the two CI's were re-

corded using Audio and Video equipment, a tactic that continued

for the following three and one-half years until Mkrtich was ar-.

rested in July 2015.

The impact of the government Sting. operation on the. defen+
@ant's medical businesses is very apparent. An examination of the
Medicare billings, and related payments, associated with the vari-
ous medical business enterprises operated by Mkrtich reflect a
dramatic increase in activity and dollar amount beginning in 2012 ©

after the introduction of the illegal kick-back scheme. See; Ex-

hibit I for dollar amount details. Reported below is a summary of

the dollar and percentage increases that can be attributable to the
kick-back scheme. Using 2011 (the year prior to the Sting) as the
base, a comparative analysis of Medicare billings is presented for

years 2012, when the government initiated its Sting, through the

year 2015 when Mkrtich was arrested: and his businesses closed.

7 BILLING Oo

“YEAR ~—- DOLLAR INCREASE PERCENTAGE INCREASE
201200 $ 612,000 | 296
2013 $2,359,000 954
2014, $2,611,000 | 934
2015 $1,346,000 ** — 530 **

. Total _ $6,928,000

* Represents only 1/2 half year of billing activity; Annual-
ized Billings: $2,692,000 and Peréent increase: 1,030
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 15of27

| As is clearly evident by the facts through the data provi-
ded in the summary above, beginning in 2012, and escalating there-_
after, the dollar and. the percentage increases in Medicare billing
from Mkrtich's medical operations, on both a micro and a macro |
level, were dramatic ‘and in direct relationship to the use ofthe
government! s marketers. As already noted, the increases for each
year were continuing to escalate under the supervision of the
government. Even 2015, when annualized reflects an increase over
the preceeding: year(s) . Year after year, these increases in the
illegal billing activity directly contributed to the increases in
the defendant's Guideline Enhancement Levels which are the main
determing factor. of a. defendant's period of incarceration. It is

a disturbing observation that the bulk of the fraudulent billing

increases were . fundamentally created, “managed and monitored by the.

‘very government which later, after a span of 3.5 years, then ar-—

rested, charged and. sentenced the defendant using the amounts of

loss it had carefully seeded and then harvested years later. This

kind of manipulation is wrong.

Another observation reveals the government included virtually
[All] of the billings and payments generated by the defendant' s

medical businesses in their loss and restitution calculations

irrespective of: whether they had been a part of a fraudulent trans+

action or involved in the government ' s kick~back scheme. For the

government ‘to assume every individual transaction. processed and

then billed to Medicare over an eight period was fraudulent is an

example of guilt by association which is also inappropriate.
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 16 of 27:

V. ARGUMENT

GROUND I. IMPROPER LOSS CALCULATION
A. OUTRAGEOUS GOVERNMENT CONDUCT ©

| The government's use of Confidential Informants (CI) ina
Sting operation (Sting) has been a long standing and recognized
useful method of law enforcement, investigation which has been em-
braced by the federal judicial system and is an accepted fact the
defendant is [Not] here to argue. What the defendant does find
objectionable is the length of time the government allowed the
illegal Medicare Kick~back billing scheme to proceed while under
the supervision, oversight and encouragement of the active CI who
continued to provide the, defendant with direction and access to the
Marketers throughout the final 3.5 years of his business ‘operations

which dramatically increased the level of his crime and level of

his penalty. The defendant asserts this kind of. malefic duplicity

used by the government is a recognizable form of outrageous govern-

"mental conduct which, when it is ‘unchecked ‘by the courts and allowed

to contribute to a higher level sentence, becomes prejudicial, un=

constitutional and therefore an “unacceptable way. to penalize the

defendant.

"This Court recognizes the defense of outrageous governmental

conduct" which “focuses on the tactics employed by law enforcement —

officials to obtain a conviction for conduct beyond the defendant's
predisposition." | See; United States v. Sanchez, 138 F. 3a at 1413.
(lith.. Circuit 1998). "Whether outrageous governmental conduct

exists "turns upon the totality of the circumstances with no single

. 10.
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 17 of 27

‘

factor controlling""; Sanchez, 138. (Id.) at 1413, referencing
United States v. Haimowitz, 725 F.2d 1561, 1577 (Eleventh Cir-
“cuit 1984). "Such manipulation occurs only when the. authorities
“venture outside the scope of legitimate investigation and engage
in extraordinary misconduct that improperly enlarges the scope
‘of scale of the crime."" See; United States V. Sanchez-Berrios,
424 F.3d.65, 78, 79 (First Circuit 2005), referencing United
States v. Barbour, 393 F.3d 82, 86 (First Circuit 2004).

= In the case before this Honorable Court today, the govern-
ment aia ‘venture outside the scope of legitimate investigation!

and it did ‘enlarge the scope and scale of the crime' when it

improperly allowed its undercover Sting investigation to conti-

nue over an extended 3.5 year period. During’ that time the
government encouraged and allowed an additional. $8.2 million
dollars of Medicare billing to be processed, of which $6.9 mil-
lion was directly attributable to the illegal kick-back scheme
which it had initiated. This purposeful decision maliciously
inéréased not only the amount of loss he was responsible for, but
it also increased his level of enhanced offense. |
B. DUE PROCESS

The defendant argues that the government has | ‘denied him due
process through the violation of the separation of powers doc-
trine by impermissibly manipulating the length of time necessary
to conduct ‘and complete an investigation which included the use

of a Ci ina Sting operation which occurréd over an extended

period of 3.5 yeaars. This unnecessarily expanded ‘period of

11
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 18 of 27

government sponsored illegal Medicare billing allowed the prosecu-
tion to improperly increase the amount of loss incurred for the
purpose of creating greater sentencing exposure.

‘The power of the Executive branch to determine a defendant's

sentence based on the amount of billings sent to Medicare under an

illegal kick-back scheme during a government sponsored Sting opera-

_ tion violates the separation of powers doctrine. This court agrees

that."if the Executive branch had the unilateral power to directly

and automatically ratchet up a sentence through these means, one

might then argue that such power could constitute the sort of

threat to the ‘authority of independence’ of the judicial branch

that the Supreme Court referred to as constitutionally infirm in

Mistretta v. United States, 488 U.S.-361, 109 S. Ct. 647, 102 L.

Ed. 204.714 (1989)." See; United States v. Ngo, U.S. Dist LEXIS ,

76181 (Fifth Circuit 2013) under ‘Analysis'; referencing United

States v. Richardson, 925 F.2d 112 (Fifth Circuit 1991).

Although the District Court retains the authority to find

that the amount of billing transactions processed throughout the

’ extended Sting operation was not permissible due to the length of

the investigation, and therefore not relevant conduct, the matter

was never addressed by the defendant's counsel, nor ever addressed

_ by this court at sentencing. See; Sentencing Transcript, MKRTICH

M. YEPREMIAN, dated 26 April 2018, Case 4:15-CR-346-1, Document

Number One, pages 1 to 11 (Transcript pages 13-to 23). “The Dis-

' trict court judge is [Not] required to automatically enhance a

defendant's sentence simply because the government agents choose

12
 

‘Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD_ Page 19 of 27-

to bring a certain amount of money to the table. The judge [must]

make factual findings that the money brought to the table is

"relevant" to the crime." See; United States v. Richardson, 925

F.2d, 112, 117. The failure of the defense attorney to recognize
and challenge the government! s improper inclusion of Medicare bil-
lings into the loss calculation that were not relevant to the crime
under the due process clause of the Fifth Amendment to the United

States Constitution is an ‘example of Ineffective Counsel which has

“prejudiced the defendant.

C. ‘SENTENCING FACTOR MANIPULATION
"By. definition, there is an element of manipulation in any

sting operation." See; United States v. Connell, 960 F.2d 191,

194 (First Circuit 1992). While the defendant concedes that the

‘Fifth Circuit has not formally recognized "Sentencing Factor Mani-

pulation' (SFM) as cognizable habeas corpus claim it has nonethe-
less inner twined the term with "Outrageous Government Conduct"
and "Due Process", two defenses this circuit has recognized.

Examples of this circuit's conjoined references of Sentencing

Factor Manipulation with both Outrageous Government Conduct and

Due Process are multiple and include the following.

"This court recognizes the défense of outrageous governmen- ©
tal’ conduct,.a defense interrelated with Sentencing Factor
Manipulation theory." See; United States v. Sanchez, 138
F3.d, 1410, 1413 (11th. Circuit 1998). .

“Although this Court apparently has not expressly determined
whether we have. accepted the concept of "Sentencing Factor
Manipulation", we have addressed a similar contention in the
context of a due process claim in United States v. Richard-
son, 925 F.2d, 112, 117 - 118 (Fifth Circuit 1991)"; See;.
- United States v. Tremeling, 43 F.3d 148, 151 (Fifth 1995).

\

13
 

Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 20 of 27

“thus, while this Honorable Court hitherto now has not been
presented a case whose circumstances have conclusively defined an
example of Sentencing Factor Manipulation, that is not to say the
Court would, given the opportunity, rule against it. The defen—
dant believes the facts and evidence associated with this case,
as presented herein, provides this Honorable Court with such a
determination.

Sentencing factor manipulation occurs when "a defendant, al-_
though predisposed to commit a minor or lesser offense, is en-
trapped in committing a greater offense subject to greater pun-
ishment." See; United States v. Ngo, U. S. District, LEXIS 76181

(Fifth Circuit 2013) under 'Analysis'; referencing United States

Vv. Snow, 309 F.3d 294, 295 (Fifth Circuit 2002).

"Sentencing factor manipulation focuses on the government's
conduct. It requires the court to consider whether the manipula-

tion inherent in a sting operation, even if insufficiently oppres-

‘sive to support an entrapment. defense, or due process claim, must

sometimes be filtered out of the sentencing calculus. Such a

claim points to the opportunities that the sentencing guidelines

pose for prosecutors to gerrymander the district court's senten-

cing options and thus, defendant's sentences." See; United States
v. Sanchez 138 F.3d, 1410, 1414, (Eleventh Circuit 1998).

“"It cannot be gainsaid that the sentencing guidelines, by

their very nature, may afford the opportunity for sentencing fac-

tor manipulation, particularly in sting operations. We can for

see situations in which exploitative manipulation of sentencing

14
Case 4:15-cr-00346 | Document 569. Filed on 03/25/19 in TXSD Page 21 of 27

factors by government agents might overbear...a person predispo-

sed only to committing a lesser crime. This danger seems especial-

ly great in cases where the accused's sentence depends in large.

part on the quantity of durgs or [money] involved." See; United

States v. Connell, 960 F.2a4 191, 196, (First Circuit 1992).

.D. SUMMARY OF GROUND I

The defendant has carefully developed different ‘scenarios for.
the court to review and determine which is the most appropriate
based on the facts and evidence provided. Tt is the defendant’ s
belief that he was prejudiced by the government’ s improper calou-

lation of a loss amount which was based upon ‘the outrageous conduct .

‘of the government s agents who allowed. and encouraged a sting oper-

ation to continue far ‘beyond the time necessary for a conviction.
The only possible result to be achieved by the needless continua-
tion of the government's investigation over a 3.5 year period was.
the manipulated creation of a greater loss, and with that.a greater
guideline enhancement. |

"Outrageous. government conduct occurs when law enforcement
obtains a conviction: for conduct beyond the defendant's predis-
position by employing methods that fail to comport with due process
guarantees. Under this standard, the conduct must be sO outrageous
that is fundamentally unfair. Similarly; Sentencing Factor Manipu-
lation occurs when the government's manipulation of a sting opera

tion, even if insufficient to support a due process claim, requires

that the manipulation be filtered out of the sentencing calculus.

Outrageous government. conduct would necessitate the reversal of a

15°
 

Case 4:15-cr-00346 Document 569° Filed on 03/25/19 in TXSD_ Page 22 of 27

defendant's conviction, while sentencing factor manipulation would

simply reduce the sentence applied to his conduct." See; Unitea

States v. Ciszkowski, 492 F.3d, 1266, 1270 (11th Circuit 2007).
Whether the outrageous government conduct denied the defen-

dant his due process under the safeguard of the Fifth Amendment

_(Id.), and therefore produced an unlawful conviction, or if in-

sufficiently oppressive or broad enough to challenge the convic-
tion nevertheless has allowed an illegal sentence, is for the

court to determine. In either context, the defendant has been

prejudiced by the inappropriate act(s) of the government which

was allowed by the ineffective counsel Mkrtich received from his
defense attorneys. At the very least, the defendant has suffered

a loss of his freedom through the improperly increased guideline

_ enhancements which were used by this court as a baseline for his

sentencing. In the determination of the dollar amount of loss,

. there ‘should have been a point in the investigation when the con-

tinued expansion of the illegal billing process, undex the guid-

ance of the government's agents, be removed from the guideline

' enhancement equation. Whether a-limitation is drawn based upon

the amount of the percentage of increases attributable to the

Sting, or upon a particular point in time, the result is the ©

same. When either practicable method is applied the loss calcu-_

lation drops significantly below the elevated enhancement levels

(under USSG §§ 2BI1.1(b) (1) (k); and 2B1.1(b) (7) (B) ii) that were

uséd by the prosecution, and accepted by the court, as the basis

for sentencing the defendant.

16
'. Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 23 of 27

- GROUND II. IMPROPER RESTITUTION ORDER ©

A. THE ‘GOVERNMENT WAS NOT A VICTIM
After being the subject of an undercover Medicare Sting in-
vestigation, which lasted 3.5 years, the defendant pled guilty
and was ordered to pay $9.1 million of restitution. Included in
the balance of the $9.1 million was $6.025 million dollars that -

was paid by the government to the defendant's medical businesses

- during the undercover Sting. The defendant argues that the Uni-

_ted States was not a victim within the restitutionary provisions

of the Victim and Witness Protection. Act (VWPA), Title 18-U.S.C.
S.. §§ 3663-3664, and therefore [Not] entitled to a recovery of |
these funds. — oo . - _

| "Tt is settled doctrine that a government entity [such as
Medicare] "may be a victim" for purposes of the, VWPA (and may be
awarded restitution) when it has passively suffered harm resul-

ting directly from the defendant's criminal conduct, as from ©

fraud or embezzlement." See; United States. v. Gibbens, 25 F.3d

25, 32 (First Circuit (1994); referencing Ratlift.v. United

States, 999 F.2d, 1023, 1027 (Sixth Circuit 1993).

On the other hand, the federal courts are consentient to the

‘effect that "the government is [Not] a 'victim' for purposes of

VWPA (and may Not bé awarded restitution) to the extent that it:

incurs costs in the clandestine provocation of a crime." See;

Gibbens (Id.) at 32, 33; referencing Gall v. United States, 21

_ F.3d 107 (Sixth Circuit 1994) [1994 U.S. app. LEXIS 6869, at *

14] (holding that "drug buy" money advanced by the government is

17
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 24 of 27

[Not] recoverable under VWPA); United States v.. Daddato, 996 F.2d
903, 905 (Seventh Circuit 1993) (Similar) (Dictum) ; United States v.
Salcedo-Lopez,. 907 F.2d 97, 98 (Ninth Circuit, 1990) (holding that
money used by undercover government agent to purchase false iden-
tification documents is not revoverable under the VWPA). All four
(4) of these cases rely at some level on the general assertion .

that investigatory costs so not constitute a 'loss' within the

purview of the Act because such costs are best conceived as "vo-

luntary outlays for the procurement of evidence." See; Gibbens

 (1d.) at 33; referencing Daddato (Id.) at 905; and Salcedo-Lopez

(Id.) at 98.

When there is a crime "provoked by an undercover investigation
the crime was designed to inflict harm on the government. If con-

summated under circumstances not involving official participation,

‘the crime would have resulted in direct loss to the government in

exactly. the manner that the government here experienced loss.

Nonetheless, the government instigated the particular incidents
for which it now claims the right to restitution." See; Gibbens
(Id) at 33. As the defendant has noted in the other case law,
the loss experienced by the government in his case was "both a
calculated consequence of the defendant's crime and a calculated
cost of the government's investigation:" Not withstanding the
fact the government experienced a loss, it defies the application
of accepted law to determine an “entity that planned and helped
provoke a crime as a victim in the same sense that a passive suf-

ferer of harm is a victim, notwithstanding that. the entity may

a 18
_Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 25 of 27

‘have experienced loss. See; Gibbens (Id.) at 34,

| "To. sum up, nothing in the legislative history of either the
organic Act or its amendments indicates that losses incurred in
government sting operations should be subject to recoupment un-
der the WPA." See; Gibbens (Id.) at 35. "D government agency .
that has lost money as a consequence of a crime that it has acu
tively provoked in the course of carrying out an investigation
may [NOT] recoup that money through a restitution order imposed
under the VWPA." Gibbens (Id.) at 35.

Although the District Court retains the authority to find,.
through the reasonableness of the evidence, an amount of resti-
tution to be ordered against the defendant based upon the level
of Medicare payments made, no challenge was ever made by the de-
fense counsel to limit the government's claim based on case law
that was readily available and is referenced herein. Sée, Sen-
tencing Transcript, MKRTICH M. YEPREMIAN, dated 26 April 2018,
Case 4:15-CR-346-1, Document Number One, pages 1 to 11 (Trans-
cript pages 13 to 23). The failure of the defendant's counsel
to object to a court order that clearly exceeded the limitation
imposed by case law is another example of "Ineffective Assistance
of Counsel! which has harmed and prejudiced the defendant and is

therefore unconstitutional.

_B. SUMMARY OF GROUND II

In the determination of the dollar amount of the restitution,

the Court should have limited its order to an amount which exclu-

ded all payments made during the government's investigation.

19
- Case 4:15-cr-00346 Document 569 ° Filed on 03/25/19 in TXSD Page 26 of 27 |

VI. CONCLUSION

Based upon the arguments presented herein, and for all the

foregoing reasons, the Defendant respectfully requests that this

. Honorable Court reverse his conviction, .or minimally, reverse and

resentence him based on a reduced loss amount that would exclude
those billings that were unjustly incurred during the govern-
ment's unnecessarily prolonged investigation. The Defendant be-
lieves, and therefore asserts, but for his defense attorney's
Ineffective Assistance o£ Counsel, the calculation of his Guide-
Line Offense Level, which was the basis for his sentencing, would
have been reduced by a cumulative total of at least three (3)

points under the following U.S. Sentencing Guidelines:

* U.S.S.G. § 2B1.1(b) (1) (K) {Loss Enhancement] .
From level (K) to level (J); a two (2) point reduction

U.S.S.G. § 2B1.1(b) (7) (B)ii [Medicare Loss Enhancement]
From level ii to level i; a one (1) point reduction

Based upon the arguments presented herein, and for all the
foregoing -reasons, the Defendant respectfully requests that this
Honorable Court amend the level of his. restitution order that
would exclude all _payments made during the government's prolonged

investigation. The Defendant believes, and therefore asserts, but

for his defense attorney's Ineffective Assistance of Counsel, the

amount of restitution ordered would have excluded those. payments

made during the government ' s investigation which exceeded: $6 mil-

lion dollars.

20
Case 4:15-cr-00346 Document 569 Filed on 03/25/19 in TXSD Page 27 of 27 __

DOCUMENT
PAGE NO.

- One

VII. DOCUMENT REFERENCE PAGE

NUMBER

 

DESCRIPTION OF PAGES
_ Sentencing Transcript a 11
Cover Sheet + Pages 13 to 23 per

& Cover |
the transcript; pages 1 to 11 per

_the Memorandum/Legal Brief

21
